Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 1 and 2, Yokoyama et al. (US 2015/0330226), referred to hereafter as Yokoyama, discloses a turbine rotor blade to be connected to a rotational shaft so as to be rotatable around an axis, comprising: a hub (13) having a hub surface inclined with respect to the axis in a cross-section along the axis; and a plurality of rotor blades (15) disposed on the hub surface, but doesn’t disclose that in a throat portion where a blade-to-blade distance between two adjacent rotor blades of the plurality of rotor blades is smallest, a value (Lt/r) obtained by dividing the blade-to-blade Lt at a given radial position by a distance r from the axis to the radial position is maximum at a position where a dimensionless span length is in a range of 0.2 to 0.65, assuming that the dimensionless span length is 0 at a position of a root end portion on a hub side, and the dimensionless span length is 1 at a position of a tip end portion opposite to the hub side, or the equation recited in claim 2 such that a value (l/L) obtained by dividing l by a distance L between the tip-side end of the trailing edge and a tip-side end of a leading edge of the rotor blade ranges from 0.3 to 0.65, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies. Claims 3-10 depend from claims 1 and 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745